UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam RetirementReady Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2011 Date of reporting period: April 30, 2011 Item 1. Schedule of Investments: Putnam RetirementReady Funds The fund's portfolios 4/30/11 (Unaudited) 2055 Fund Shares Value Absolute Return Funds (10.0%)* Putnam Absolute Return 100 Fund (Class Y) 145 $1,517 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 593 6,757 Putnam Absolute Return 700 Fund (Class Y) 1,931 23,109 Total Absolute Return Funds (cost $30,243) Asset Allocation Funds (89.6%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) — $— Putnam Asset Allocation: Conservative Portfolio (Class Y) — — Putnam Asset Allocation: Equity Portfolio (Class Y) 18,341 230,181 Putnam Asset Allocation: Growth Portfolio (Class Y) 3,718 50,084 Total Asset Allocation Funds (cost $266,224) Fixed Income Funds (0.4%)* Putnam Money Market Fund (Class A) 1,396 $1,396 Total Fixed Income Funds (cost $1,396) Total Investments (cost $297,863) (a) * Percentages indicated are based on net assets of $312,969 Putnam RetirementReady Funds The fund's portfolios 4/30/11 (Unaudited) 2050 Fund Shares Value Absolute Return Funds (10.2%)* Putnam Absolute Return 100 Fund (Class Y) 5,589 $58,405 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 16,314 185,979 Putnam Absolute Return 700 Fund (Class Y) 53,150 636,202 Total Absolute Return Funds (cost $841,143) Asset Allocation Funds (89.3%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) — $— Putnam Asset Allocation: Conservative Portfolio (Class Y) — — Putnam Asset Allocation: Equity Portfolio (Class Y) 503,169 6,314,765 Putnam Asset Allocation: Growth Portfolio (Class Y) 102,252 1,377,340 Total Asset Allocation Funds (cost $7,190,032) Fixed Income Funds (0.4%)* Putnam Money Market Fund (Class A) 37,642 $37,642 Total Fixed Income Funds (cost $37,642) Total Investments (cost $8,068,817) (a) * Percentages indicated are based on net assets of $8,610,386 Putnam RetirementReady Funds The fund's portfolios 4/30/11 (Unaudited) 2045 Fund Shares Value Absolute Return Funds (10.7%)* Putnam Absolute Return 100 Fund (Class Y) 19,226 $200,915 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 32,729 373,116 Putnam Absolute Return 700 Fund (Class Y) 106,628 1,276,339 Total Absolute Return Funds (cost $1,765,019) Asset Allocation Funds (88.8%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) — $— Putnam Asset Allocation: Conservative Portfolio (Class Y) — — Putnam Asset Allocation: Equity Portfolio (Class Y) 808,934 10,152,125 Putnam Asset Allocation: Growth Portfolio (Class Y) 384,537 5,179,710 Total Asset Allocation Funds (cost $14,010,272) Fixed Income Funds (0.4%)* Putnam Money Market Fund (Class A) 76,237 $76,237 Total Fixed Income Funds (cost $76,237) Total Investments (cost $15,851,528) (a) * Percentages indicated are based on net assets of $17,255,947 Putnam RetirementReady Funds The fund's portfolios 4/30/11 (Unaudited) 2040 Fund Shares Value Absolute Return Funds (11.5%)* Putnam Absolute Return 100 Fund (Class Y) 49,916 $521,619 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 50,987 581,251 Putnam Absolute Return 700 Fund (Class Y) 166,111 1,988,355 Total Absolute Return Funds (cost $2,957,159) Asset Allocation Funds (88.1%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) — $— Putnam Asset Allocation: Conservative Portfolio (Class Y) — — Putnam Asset Allocation: Equity Portfolio (Class Y) 877,455 11,012,058 Putnam Asset Allocation: Growth Portfolio (Class Y) 938,542 12,642,154 Total Asset Allocation Funds (cost $21,293,555) Fixed Income Funds (0.4%)* Putnam Money Market Fund (Class A) 118,777 $118,777 Total Fixed Income Funds (cost $118,777) Total Investments (cost $24,369,491) (a) * Percentages indicated are based on net assets of $26,860,182 Putnam RetirementReady Funds The fund's portfolios 4/30/11 (Unaudited) 2035 Fund Shares Value Absolute Return Funds (13.9%)* Putnam Absolute Return 100 Fund (Class Y) 90,363 $944,290 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 120,829 1,377,454 Putnam Absolute Return 700 Fund (Class Y) 256,601 3,071,510 Total Absolute Return Funds (cost $5,153,028) Asset Allocation Funds (84.9%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) — $— Putnam Asset Allocation: Conservative Portfolio (Class Y) — — Putnam Asset Allocation: Equity Portfolio (Class Y) 517,011 6,488,496 Putnam Asset Allocation: Growth Portfolio (Class Y) 1,966,495 26,488,684 Total Asset Allocation Funds (cost $28,418,666) Fixed Income Funds (1.2%)* Putnam Money Market Fund (Class A) 473,150 $473,150 Total Fixed Income Funds (cost $473,150) Total Investments (cost $34,044,844) (a) * Percentages indicated are based on net assets of $38,837,693 Putnam RetirementReady Funds The fund's portfolios 4/30/11 (Unaudited) 2030 Fund Shares Value Absolute Return Funds (19.0%)* Putnam Absolute Return 100 Fund (Class Y) 118,954 $1,243,070 Putnam Absolute Return 300 Fund (Class Y) 54,381 598,192 Putnam Absolute Return 500 Fund (Class Y) 220,921 2,518,497 Putnam Absolute Return 700 Fund (Class Y) 443,361 5,307,033 Total Absolute Return Funds (cost $9,240,380) Asset Allocation Funds (78.4%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) 436,005 $5,101,259 Putnam Asset Allocation: Conservative Portfolio (Class Y) — — Putnam Asset Allocation: Equity Portfolio (Class Y) — — Putnam Asset Allocation: Growth Portfolio (Class Y) 2,588,791 34,871,018 Total Asset Allocation Funds (cost $33,636,695) Fixed Income Funds (2.7%)* Putnam Money Market Fund (Class A) 1,362,960 $1,362,960 Total Fixed Income Funds (cost $1,362,960) Total Investments (cost $44,240,035) (a) * Percentages indicated are based on net assets of $50,992,498 Putnam RetirementReady Funds The fund's portfolios 4/30/11 (Unaudited) 2025 Fund Shares Value Absolute Return Funds (27.1%)* Putnam Absolute Return 100 Fund (Class Y) 190,036 $1,985,871 Putnam Absolute Return 300 Fund (Class Y) 221,215 2,433,370 Putnam Absolute Return 500 Fund (Class Y) 294,120 3,352,969 Putnam Absolute Return 700 Fund (Class Y) 627,746 7,514,125 Total Absolute Return Funds (cost $14,636,636) Asset Allocation Funds (69.5%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) 1,934,944 $22,638,841 Putnam Asset Allocation: Conservative Portfolio (Class Y) — — Putnam Asset Allocation: Equity Portfolio (Class Y) — — Putnam Asset Allocation: Growth Portfolio (Class Y) 1,229,158 16,556,763 Total Asset Allocation Funds (cost $34,201,025) Fixed Income Funds (3.4%)* Putnam Money Market Fund (Class A) 1,895,319 $1,895,319 Total Fixed Income Funds (cost $1,895,319) Total Investments (cost $50,732,980) (a) * Percentages indicated are based on net assets of $56,367,199 Putnam RetirementReady Funds The fund's portfolios 4/30/11 (Unaudited) 2020 Fund Shares Value Absolute Return Funds (36.5%)* Putnam Absolute Return 100 Fund (Class Y) 243,353 $2,543,040 Putnam Absolute Return 300 Fund (Class Y) 414,245 4,556,696 Putnam Absolute Return 500 Fund (Class Y) 480,838 5,481,548 Putnam Absolute Return 700 Fund (Class Y) 629,555 7,535,768 Total Absolute Return Funds (cost $19,359,015) Asset Allocation Funds (58.9%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) 2,538,583 $29,701,426 Putnam Asset Allocation: Conservative Portfolio (Class Y) 287,286 2,755,075 Putnam Asset Allocation: Equity Portfolio (Class Y) — — Putnam Asset Allocation: Growth Portfolio (Class Y) — — Total Asset Allocation Funds (cost $28,700,415) Fixed Income Funds (4.5%)* Putnam Money Market Fund (Class A) 2,503,821 $2,503,821 Total Fixed Income Funds (cost $2,503,821) Total Investments (cost $50,563,251) (a) * Percentages indicated are based on net assets of $55,066,701 Putnam RetirementReady Funds The fund's portfolios 4/30/11 (Unaudited) 2015 Fund Shares Value Absolute Return Funds (47.1%)* Putnam Absolute Return 100 Fund (Class Y) 260,664 $2,723,942 Putnam Absolute Return 300 Fund (Class Y) 521,349 5,734,834 Putnam Absolute Return 500 Fund (Class Y) 806,838 9,197,950 Putnam Absolute Return 700 Fund (Class Y) 335,412 4,014,888 Total Absolute Return Funds (cost $20,900,580) Asset Allocation Funds (47.1%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) 995,173 $11,643,527 Putnam Asset Allocation: Conservative Portfolio (Class Y) 1,046,062 10,031,735 Putnam Asset Allocation: Equity Portfolio (Class Y) — — Putnam Asset Allocation: Growth Portfolio (Class Y) — — Total Asset Allocation Funds (cost $19,754,566) Fixed Income Funds (5.8%)* Putnam Money Market Fund (Class A) 2,686,334 $2,686,334 Total Fixed Income Funds (cost $2,686,334) Total Investments (cost $43,341,480) (a) * Percentages indicated are based on net assets of $46,023,656 Putnam RetirementReady Funds The fund's portfolios 4/30/11 (Unaudited) Putnam Retirement Income Fund Lifestyle 1 Shares Value Absolute Return Funds (59.9%)* Putnam Absolute Return 100 Fund (Class Y) 275,967 $2,883,856 Putnam Absolute Return 300 Fund (Class Y) 613,292 6,746,207 Putnam Absolute Return 500 Fund (Class Y) 854,356 9,739,656 Putnam Absolute Return 700 Fund (Class Y) — — Total Absolute Return Funds (cost $18,741,018) Asset Allocation Funds (34.3%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) — $— Putnam Asset Allocation: Conservative Portfolio (Class Y) 1,157,113 11,096,718 Putnam Asset Allocation: Equity Portfolio (Class Y) — — Putnam Asset Allocation: Growth Portfolio (Class Y) — — Total Asset Allocation Funds (cost $10,273,075) Fixed Income Funds (5.9%)* Putnam Money Market Fund (Class A) 1,897,006 $1,897,006 Total Fixed Income Funds (cost $1,897,006) Total Investments (cost $30,911,099) (a) * Percentages indicated are based on net assets of $32,357,125 Notes to the Fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2010 through April 30, 2011 (the reporting period). As of June 16, 2011 Putnam RetirementReady Maturity Fund has changed its name to Putnam Retirement Income Fund Lifestyle 1. (a) The aggregate identified cost on a tax basis as of the reporting period ended were as follows: Cost for Net Federal Unrealized Unrealized Unrealized Income Tax Appreciation (Depreciation) Appreciation Purposes Putnam RetirementReady 2055 Fund $15,921 $(740) $15,181 $297,863 Putnam RetirementReady 2050 Fund 574,331 (38,525) 535,806 8,074,527 Putnam RetirementReady 2045 Fund 1,338,541 (29,740) 1,308,801 15,949,641 Putnam RetirementReady 2040 Fund 2,390,033 (39,351) 2,350,682 24,513,532 Putnam RetirementReady 2035 Fund 4,582,484 (18,046) 4,564,438 34,279,146 Putnam RetirementReady 2030 Fund 6,526,310 (635) 6,525,675 44,476,354 Putnam RetirementReady 2025 Fund 5,305,454 (1,102) 5,304,352 51,072,906 Putnam RetirementReady 2020 Fund 4,288,906 (2,989) 4,285,917 50,791,457 Putnam RetirementReady 2015 Fund 2,537,919 (1,566) 2,536,353 43,496,857 Putnam Retirement Income Fund Lifestyle 1 1,454,666 (2,366) 1,452,300 30,911,143 Security valuation The price of each fund’s shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1. The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Fund’s financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Transactions with affiliated issuers Putnam RetirementReady 2055 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Absolute Return 100 Fund $1,572 $62 $4 $1,517 Putnam Absolute Return 300 Fund — Putnam Absolute Return 500 Fund 6,808 272 37 6,757 Putnam Absolute Return 700 Fund 23,142 942 167 23,109 Putnam Asset Allocation: Balanced Portfolio — Putnam Asset Allocation: Conservative Portfolio — Putnam Asset Allocation: Equity Portfolio 229,825 9,490 1,118 230,181 Putnam Asset Allocation: Growth Portfolio 48,945 2,030 380 50,084 Putnam Money Market Fund 1,661 265 — 1,396 Totals Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2050 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Absolute Return 100 Fund $47,450 $30,950 $774 $58,405 Putnam Absolute Return 300 Fund — Putnam Absolute Return 500 Fund 129,991 107,570 4,843 185,979 Putnam Absolute Return 700 Fund 453,158 381,025 21,662 636,202 Putnam Asset Allocation: Balanced Portfolio — Putnam Asset Allocation: Conservative Portfolio — Putnam Asset Allocation: Equity Portfolio 3,898,639 3,444,919 154,146 6,314,765 Putnam Asset Allocation: Growth Portfolio 685,089 724,281 52,425 1,377,340 Putnam Money Market Fund 44,253 35,755 7 37,642 Totals Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2045 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Absolute Return 100 Fund $128,307 $63,064 $2,513 $200,915 Putnam Absolute Return 300 Fund — Putnam Absolute Return 500 Fund 194,094 139,147 9,169 373,116 Putnam Absolute Return 700 Fund 657,090 478,476 41,014 1,276,339 Putnam Asset Allocation: Balanced Portfolio — Putnam Asset Allocation: Conservative Portfolio — Putnam Asset Allocation: Equity Portfolio 4,405,108 3,991,957 232,380 10,152,125 Putnam Asset Allocation: Growth Portfolio 2,151,511 1,610,437 185,233 5,179,710 Putnam Money Market Fund 66,216 48,732 13 76,237 Totals Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2040 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Absolute Return 100 Fund $307,346 $146,642 $6,440 $521,619 Putnam Absolute Return 300 Fund — Putnam Absolute Return 500 Fund 299,553 189,996 14,100 581,251 Putnam Absolute Return 700 Fund 1,015,376 655,137 63,069 1,988,355 Putnam Asset Allocation: Balanced Portfolio — Putnam Asset Allocation: Conservative Portfolio — Putnam Asset Allocation: Equity Portfolio 4,955,813 4,349,970 246,403 11,012,058 Putnam Asset Allocation: Growth Portfolio 5,008,918 3,539,015 441,927 12,642,154 Putnam Money Market Fund 102,390 70,756 22 118,777 Totals Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2035 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Absolute Return 100 Fund $461,640 $254,018 $11,726 $944,290 Putnam Absolute Return 300 Fund — Putnam Absolute Return 500 Fund 803,946 411,688 33,610 1,377,454 Putnam Absolute Return 700 Fund 1,510,285 929,629 98,001 3,071,510 Putnam Asset Allocation: Balanced Portfolio — Putnam Asset Allocation: Conservative Portfolio — Putnam Asset Allocation: Equity Portfolio 2,893,235 4,108,013 146,833 6,488,496 Putnam Asset Allocation: Growth Portfolio 9,729,973 7,168,236 936,468 26,488,684 Putnam Money Market Fund 377,327 179,804 65 473,150 Totals Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2030 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Absolute Return 100 Fund $594,123 $294,932 $15,169 $1,243,070 Putnam Absolute Return 300 Fund 387,602 137,625 16,264 598,192 Putnam Absolute Return 500 Fund 1,310,205 659,030 60,363 2,518,497 Putnam Absolute Return 700 Fund 2,592,612 1,388,430 166,326 5,307,033 Putnam Asset Allocation: Balanced Portfolio 2,508,550 1,152,341 162,662 5,101,259 Putnam Asset Allocation: Conservative Portfolio — Putnam Asset Allocation: Equity Portfolio 79,566 1,619,332 1 — Putnam Asset Allocation: Growth Portfolio 11,374,155 9,324,201 1,205,307 34,871,018 Putnam Money Market Fund 849,767 401,650 4 1,362,960 Totals Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2025 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Absolute Return 100 Fund $998,547 $529,364 $25,841 $1,985,871 Putnam Absolute Return 300 Fund 1,430,828 638,051 70,551 2,433,370 Putnam Absolute Return 500 Fund 1,576,922 991,443 85,703 3,352,969 Putnam Absolute Return 700 Fund 3,518,444 2,236,082 251,145 7,514,125 Putnam Asset Allocation: Balanced Portfolio 10,044,123 6,081,376 777,198 22,638,841 Putnam Asset Allocation: Conservative Portfolio — Putnam Asset Allocation: Equity Portfolio — Putnam Asset Allocation: Growth Portfolio 5,716,584 9,771,739 612,428 16,556,763 Putnam Money Market Fund 1,016,412 603,640 387 1,895,319 Totals Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2020 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Absolute Return 100 Fund $1,342,386 $746,562 $32,736 $2,543,040 Putnam Absolute Return 300 Fund 2,571,044 1,323,988 130,661 4,556,696 Putnam Absolute Return 500 Fund 3,060,290 1,763,045 138,567 5,481,548 Putnam Absolute Return 700 Fund 3,662,002 2,490,536 249,081 7,535,768 Putnam Asset Allocation: Balanced Portfolio 11,623,171 9,431,771 1,026,314 29,701,426 Putnam Asset Allocation: Conservative Portfolio 2,015,124 760,308 85,662 2,755,075 Putnam Asset Allocation: Equity Portfolio — Putnam Asset Allocation: Growth Portfolio 198,369 3,005,069 — — Putnam Money Market Fund 1,426,862 835,038 483 2,503,821 Totals Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2015 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Absolute Return 100 Fund $1,291,235 $858,634 $35,901 $2,723,942 Putnam Absolute Return 300 Fund 2,862,564 1,796,592 168,433 5,734,834 Putnam Absolute Return 500 Fund 4,925,101 3,222,600 238,153 9,197,950 Putnam Absolute Return 700 Fund 1,700,137 1,950,721 135,933 4,014,888 Putnam Asset Allocation: Balanced Portfolio 4,474,008 7,123,752 440,339 11,643,527 Putnam Asset Allocation: Conservative Portfolio 4,936,445 3,080,141 341,107 10,031,735 Putnam Asset Allocation: Equity Portfolio — Putnam Asset Allocation: Growth Portfolio — Putnam Money Market Fund 1,381,706 942,473 568 2,686,334 Totals Market values are shown for those securities affiliated at period end. Putnam Retirement Income Fund Lifestyle 1 Affiliates Purchase cost Sale proceeds Investment income Value Putnam Absolute Return 100 Fund $797,402 $797,517 $40,676 $2,883,856 Putnam Absolute Return 300 Fund 1,796,853 1,867,669 211,296 6,746,207 Putnam Absolute Return 500 Fund 2,627,401 2,992,872 268,623 9,739,656 Putnam Absolute Return 700 Fund — Putnam Asset Allocation: Balanced Portfolio — Putnam Asset Allocation: Conservative Portfolio 2,732,251 3,339,618 347,284 11,096,718 Putnam Asset Allocation: Equity Portfolio — Putnam Asset Allocation: Growth Portfolio — Putnam Money Market Fund 575,420 578,862 293 1,897,006 Totals Market values are shown for those securities affiliated at period end. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Investments in Securities Fund Level 1 Level 2 Level 3 Total Putnam RetirementReady 2055 Fund $313,044 $— $— $313,044 Putnam RetirementReady 2050 Fund 8,610,333 — — 8,610,333 Putnam RetirementReady 2045 Fund 17,258,442 — — 17,258,442 Putnam RetirementReady 2040 Fund 26,864,214 — — 26,864,214 Putnam RetirementReady 2035 Fund 38,843,584 — — 38,843,584 Putnam RetirementReady 2030 Fund 51,002,029 — — 51,002,029 Putnam RetirementReady 2025 Fund 56,377,258 — — 56,377,258 Putnam RetirementReady 2020 Fund 55,077,374 — — 55,077,374 Putnam RetirementReady 2015 Fund 46,033,210 — — 46,033,210 Putnam Retirement Income Fund Lifestyle 1 32,363,443 — — 32,363,443 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam RetirementReady Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: June 28, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 28, 2011
